
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 278
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2010
			Received and referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  grateful Nation supports and salutes Sons and Daughters in Touch on its 20th
		  Anniversary that is being held on Father’s Day, 2010, at the Vietnam Veterans
		  Memorial in Washington, the District of Columbia.
	
	
		Whereas there is virtue in remembering and honoring the
			 service and sacrifice of those who died or remain missing as a result of the
			 war in Southeast Asia and the families and children they left behind;
		Whereas an estimated 20,000 American children lost fathers
			 in the war in Southeast Asia;
		Whereas Father's Day is a fitting day to recognize the
			 sacrifice and service of these fallen heroes and their families;
		Whereas the Vietnam Veterans Memorial Wall in the Nation’s
			 capital symbolically and literally represents the men and women who gave their
			 lives in the war in Southeast Asia;
		Whereas Sons and Daughters in Touch (SDIT) is the only
			 national organization formed specifically to bring together and support the
			 children and families of these American heroes;
		Whereas SDIT locates, unites, and supports sons,
			 daughters, and other family members of those who died or remain missing as a
			 result of the Vietnam War and promotes healing through various outreach and
			 education efforts;
		Whereas SDIT has held regular Father's Day gatherings for
			 the past 20 years to bring together such sons, daughters, wives, and other
			 family members in a spirit of honor, remembrance, and learning;
		Whereas America’s current military campaigns have produced
			 a new generation of Gold Star sons and daughters who have lost parents in
			 war;
		Whereas Sons and Daughters in Touch is in a unique
			 position to serve as an example to current and future generations of Gold Star
			 families as they bear the painful burden resulting from the selfless sacrifices
			 made by their fathers and mothers in wartime service to the Nation, and SDIT
			 can also serve as a resilient example to all nations affected by war;
		Whereas Sons and Daughters in Touch will celebrate its
			 20th anniversary, which is being held on Father’s Day, 2010, at the Vietnam
			 Veterans Memorial in Washington, the District of Columbia; and
		Whereas there is triumph, comfort, and honor in healing:
			 Now, therefore, be it
		
	
		That it is the sense of Congress that a
			 grateful Nation supports and salutes Sons and Daughters in Touch on its 20th
			 Anniversary that is being held at the Vietnam Veterans Memorial in Washington,
			 the District of Columbia.
		
	
		
			Passed the House of
			 Representatives May 24, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
